DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-7 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 07-10-2022.
The following official correspondence is a first action on the merits on an RCE.

Response to Amendment
Amendments submitted 07-10-2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over at least claims 1, 42, 44, and 47 of U.S. Patent No. [application number 16/324,943 (NOA mailed 08/18/2022)] in view of Reijersen (US 20170083024 A1).

REGARDING CLAIM 1, application number 16/324,943 (NOA mailed 08/18/2022) discloses, (ii) one or more anchor units comprising a marker (16/324,943: Claim 44); visually identifying one or more markers of anchor units in said photographs and their geographic location (16/324,943: Claim 44); b) a management system for autonomous unmanned aircraft vehicle (UAV) fleet management for harvesting, diluting or pruning fruits, said system comprises: i) one or more autonomous UAVs for harvesting fruit or dilution of fruit (16/324,943: Claim 1), comprising: a computing system comprising a memory, a processor; a fruit harvesting unit; a power source; an anti-collision system; a fruit detection unit; and a protruding, netted cage surrounding the UAV, wherein said cage is conic-shaped with a narrow front designed to penetrate into the treetop/leafage while for pushing branches and leaves aside; wherein: said anti-collision system prevents collision of said UAV with obstacles during navigation, flight and maneuvering of said UAV towards a predetermined target location; said UAV uses fruit position information received from the fruit detection unit for maneuvering said UAV and position the harvesting unit in a place where it can harvest the identified fruit; said conic-shaped cage is a tactile-cage comprising inertial measurement unit (IMU) and pressure sensor designed to measure acceleration of the UAV and forces applied thereon during flight and harvesting, and said conic-shaped cage and IMU(s) assist the harvesting process by: pushing branches and leaves aside as the UAV penetrates into the treetop/leafage, and providing a counter push when pulling said fruit off a branch by the harvesting unit (16/324,943: Claim 1); iii) optionally, a fruit container (16/324,943: Claim 42); and iv) one or more energy suppliers (16/324,943: Claim 47), and (2) harvesting or dilution missions based on fruit's ripeness (16/324,943: Claim 44).
U.S. Patent No. [application number 16/324,943 (NOA mailed 08/18/2022)] does not explicitly disclose, a) A computerized system for mapping an orchard or a map of trees position and their contour in a plantation; for building an orchard-database for harvesting and fruit status therein; and Controlling: (i) a flying unit equipped with a camera designed to take a plurality of photographs of a predetermined zone, and (iii) a mapping unit comprising a processor and memory for receiving said plurality of photographs and: and mapping trees identified in said photographs in relation to the location of identified one or more anchor units; wherein one or more anchor units are positioned at a specific target point within said predetermined zone; ii) a base station; wherein said management system is used for: (1) managing fleet of UAVs including: fruit harvesting UAV's, fruit containers, fruit carrier UAV's, anchor units, and anchor-carrying UAV's.
However, in the same field of endeavor, Reijersen discloses:
Reijersen: [0009] building a map of the land area…
Reijersen: [0032] ...a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on…
Reijersen: [0008] … an aircraft with a camera system …
Reijersen: [0032] ...a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on…
Reijersen: [0057] The camera 54 has a field of view 56 directed downwards...position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40; (also see [0060] for location information of trees)
Reijersen: [0039] In embodiments, the landmark comprises a landscape element to be avoided or be followed by the agricultural vehicle, in particular a side of a ditch, side of a stream, a tree, a wall, a fence, an edge of a worked piece of the land area, such as a mowen or plowed piece of the land area, or the like.
Reijersen: [0032]...a kind of base station for the aircraft…
Reijersen: [FIG. 1]; at least [0057]…
…for the benefit of managing large agriculture areas while minimizing human intervention.
	It would have been obvious for one of ordinary skill in the art to modify a process for harvesting horticultural produce disclosed by U.S. Patent No. [application number 16/324,943 (NOA mailed 08/18/2022)] to include markers and mapping taught by Reijersen. One of ordinary skill in the art would have been motivated to make this modification in order to managing large agriculture areas while minimizing human intervention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “flying unit”, “mapping unit”, “harvesting unit”, and “fruit detection unit” in at least claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anchor unit” in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically, border or boundary marker, an optical signature or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
At least claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of: “anchor unit” of at least claim 1.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitation of at least claim 1, “anchor unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed functions are implemented based on input/output. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)  Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

At least claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “dilution”. The language as stated does not distinctly define what is meant by “dilution” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “dilution” will be interpreted as “diluting, watering, or irrigation”.

At least claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “optionally”. The language as stated does not distinctly define what is meant by “optionally” or its essential quality, and does not clearly state the limitation of the claimed invention. A determination of the limitation ‘option’ cannot be ascertained in the claim as drafted, therefore the claim is indefinite.

Claims 3-7 are rejected for at least being dependent upon a rejected claim.

Intended Use
At least claim 1 contain statements of intended use such as:
“for mapping”
“for building”
“to take a plurality of”
“a processor and memory for receiving”
“UAVs for harvesting”
“to penetrate into the treetop/leafage while for pushing branches and leaves aside”
“pushing branches and leaves aside”

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (WO 2016123656 A1) in view of Reijersen (US 20170083024 A1), Burema (US 20140303814 A1) and Kumar (US 20170372137 A1).

REGARDING CLAIM 1, as best understood, Calleija discloses, a) A computerized system for mapping an orchard or a map of trees position and their contour in a plantation (Calleija: [0035]); for building an orchard-database for harvesting and fruit status therein (Calleija: [FIG. 11] segmentation, classification, locate targets, prioritise targets, harvest targets in order of priority); and Controlling: (i) a flying unit equipped with a camera designed to take a plurality of photographs of a predetermined zone (Calleija: [0034-0035]), and (iii) a mapping unit comprising a processor and memory for receiving said plurality of photographs (Calleija: [0080]) and b) a management system for autonomous unmanned aircraft vehicle (UAV) fleet management for harvesting, diluting or pruning fruits, said system comprises: i) one or more autonomous UAVs for harvesting fruit or dilution of fruit (Calleija: [0054]), comprising: a computing system comprising a memory (Calleija: [0034]), a fruit harvesting unit (Calleija: [FIG. 1-7] a fruit harvesting unit can be observed); a power source (Calleija: [0079]); a fruit detection unit (Calleija: [0031]); and a protruding, netted cage surrounding the UAV, wherein said cage is conic-shaped with a narrow front designed to penetrate into the treetop/leafage while for pushing branches and leaves aside (Calleija: [FIG. 13]; [0059] Figure 13 is a perspective view showing a further embodiment of the invention, in which the encapsulation mechanism is mounted to a collection canister for the harvested fruit, and the revolving shells include a plurality of discrete finger elements in a partially closed position around the targeted fruit); said UAV uses fruit position information received from the fruit detection unit for maneuvering said UAV and position the harvesting unit in a place where it can harvest the identified fruit (Calleija: [0031]); and said conic-shaped cage and IMU(s) assist the harvesting process by: pushing branches and leaves aside as the UAV penetrates into the treetop/leafage, and providing a counter push when pulling said fruit off a branch by the harvesting unit (Calleija: [FIG. 13] harvesting device capable of pushing branches and leaves aside can be observed); iii) optionally, a fruit container (Calleija: [FIG. 13] a fruit container can be observed); and iv) one or more energy suppliers (Calleija: [0079]), wherein said management system is used for: (1) managing fleet of UAVs including: fruit harvesting UAV's, fruit containers, fruit carrier UAV's, anchor units, and anchor-carrying UAV's (Calleija: [0054-0055]; [FIG. 8] managing fleet of UAVs including: fruit harvesting UAV's, fruit containers, fruit carrier UAV's, anchor units, and anchor-carrying UAV's can be observed.); and (2) harvesting or dilution missions based on fruit's ripeness (Calleija: [0045]).
Calleija does not explicitly recite the intended use terminology "penetrates into the treetop / leafage", "netted cage for pushing branches and leaves", or "counter push". However, Calleija does teach a protruding horticultural harvesting caging device which is capable of penetrating/pushing/countering.
Calleija does not explicitly recite the terminology “netted cage”. However, Calleija does teach a protruding horticultural harvesting caging device. A change of accessories without unanticipated results is a design choice and of ordinary skill in the art.
Calleija does not explicitly recite the terminology " a protruding, netted cage surrounding the UAV, wherein said cage is conic-shaped with a narrow front designed to penetrate into the treetop/leafage while for pushing branches and leaves aside". However Calleija discloses a protruding cylindrical cage that is capable of the intended use of penetrating foliage. Thus teaching a structure capable of "penetrate into the treetop/leafage".
Calleija does not explicitly disclose, and at least one of: a) one or more anchor units comprising a marker; visually identifying one or more markers of anchor units in said photographs and their geographic location; and mapping trees identified in said photographs in relation to the location of identified one or more anchor units; wherein one or more anchor units are positioned at a specific target point within said predetermined zone.
However, in the same field of endeavor, Reijersen discloses, “[0052] further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position; [0059] ...an optical marker 40...”, “[0057] The camera 54 has a field of view 56 directed downwards...position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40; (also see [0060] for location information)”, and “[0039] In embodiments, the landmark comprises a landscape element to be avoided or be followed by the agricultural vehicle, in particular a side of a ditch, side of a stream, a tree, a wall, a fence, an edge of a worked piece of the land area, such as a mowen or plowed piece of the land area, or the like.”, for the benefit of managing large agriculture areas while minimizing human intervention.
Reijersen does not explicitly recite the terminology "one or more anchor units are positioned at a specific target point within said predetermined zone". However, Reijersen does teach using markers ([0052] further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position; [0059] ...an optical marker 40...) and landmarks in predetermined areas near elements to be avoided [0039]. Which reads on the limitation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by Calleija to include markers taught by Reijersen. One of ordinary skill in the art would have been motivated to make this modification in order to managing large agriculture areas while minimizing human intervention.
Calleija in view of Reijersen do not explicitly disclose, a processor (it is the examiners assertion that a processor/cpu is implied due to the described methods disclosed within the prior art); an anti-collision system; wherein said anti-collision system prevents collision of said UAV with obstacles during navigation, flight and maneuvering of said UAV towards a predetermined target location; a base station.
However, in the same field of endeavor, Burema discloses, “[0048] An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU)”, “[0139 - 0140], [0144], [0147 - 0149], [0231 - 0232] ….FIG. 19 shows an example of flight corridors between a base station and fields for collision avoidance. (see any paragraph provided for collision avoidance information)”, and “[FIG. 2(100)] a base station”, for the benefit of managing crop equipment and crop production systems to increase farming yields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleija to include an anti-collision system taught by Burema. One of ordinary skill in the art would have been motivated to make this modification in order to manage crop equipment and crop production systems to increase farming yields.
Calleija in view of Reijersen and Burema discloses an inertial sensor (Calleija: [0035]). Calleija in view of Reijersen and Burema  do not explicitly disclose, said conic-shaped cage is a tactile-cage comprising inertial measurement unit (IMU) and pressure sensor designed to measure acceleration of the UAV and forces applied thereon during flight and harvesting,
However, in the same field of endeavor, Kumar discloses, see at least [0030], for the benefit of measuring local pressure to predict short-term changes in the weather.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleija to include inertial and pressure measurements taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to measure local pressure to predict short-term changes in the weather.

REGARDING CLAIM 3, as best understood, Calleija in view of Reijersen, Burema, and Kumar remain as applied above to claim 1, and further, Calleija also discloses, a multi-functional system that can perform any one of the following tasks: harvesting, dilution, pruning, bird scarecrow, and guarding from fruit stealing and equipment stilling from the plantation (Calleija: [0047] Figure 1 is a perspective view showing part of a horticultural harvesting apparatus with the encapsulation mechanism in the open position adjacent a targeted item of horticultural produce in the form of a piece of fruit to be harvested).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (WO 2016123656 A1) in view of Reijersen (US 20170083024 A1), Burema (US 20140303814 A1), and Kumar (US 20170372137 A1) as applied to claim 1 above, and further in view of Koselka (US 20060213167 A1).

REGARDING CLAIM 4, as best understood, Calleija in view of Reijersen, Burema, and Kumar remain as applied above to claim 1, and further, Calleija also discloses, tracks each fruits' status (Calleija: [0036]).
Calleija in view of Reijersen, Burema, and Kumar do not explicitly disclose, associated with an irrigation system, such that provides information about irrigation condition on each tree in the plantation, and optionally adjust irrigation regime and duration.
However, in the same field of endeavor, Koselka discloses, “[0048] Detect disease and insect/mite infestations during the growing season, identifying problems before they can be seen with the naked eye. [0049] Measure, map and geo-reference nutrient and hydration status on a tree-by-tree or area-by-area basis. [0050] Determine the amount and timing of watering, fertilizing and spraying for each individual plant in the field”, for the benefit of mitigating labor costs and labor shortages in agriculture through automating tasks currently done manually such as pruning, culling, thinning, spraying, weeding, measuring, watering and managing of agricultural crops.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleija to include irrigation taught by Koselka. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate labor costs and labor shortages in agriculture through automating tasks currently done manually such as pruning, culling, thinning, spraying, weeding, measuring, watering and managing of agricultural crops.

REGARDING CLAIM 5, as best understood, Calleija in view of Reijersen, Burema, and Kumar remain as applied above to claim 1, and further, Calleija also discloses, a) producing precise map and database with high resolution and accuracy of all trees in an orchard (Calleija: [0035]); b) harvesting, diluting and/or pruning using a UAV fleet (Calleija: [0033-0034]; [0037]; [0054] …a system incorporating a plurality of UAVs of the type shown in Figure 7, and a supporting UGV including a receptacle adapted to receive produce harvested and deposited by the UAVs), i) building a database of an orchard, said database comprises a multi-layer representation of the orchard and fruits' information (Calleija: [0035]), (ii) a second layer is a tree's ID map; (iii) a third layer is a map of number of ripe fruits (Calleija: [FIG. 11] segmentation, classification, locate targets, prioritise targets, harvest targets in order of priority); and (iv) a forth layer is a map of number of harvested fruits (Calleija: [FIG. 11 & 12] segmentation, classification, locate targets, prioritise targets, harvest targets in order of priority, number collected); ii) providing tasks to autonomous UAVs (Calleija: [0034]; [FIG. 11(Targets), 12] tasks can be observed.); iii) updating said database during harvesting, diluting and/or pruning via data obtained from different UAVs in the orchard (Calleija: [0091]); and iv) directing said fruit harvesting, diluting and/or pruning UAVs to fruits that need to be harvested based on the generated and updated database (Calleija: [0091]), i) dispatching an autonomous unmanned aircraft vehicle (UAV) for harvesting fruit in a plantation (Calleija: [FIG. 8] dispatching an autonomous unmanned aircraft vehicle (UAV) for harvesting fruit into a plantation can be observed; [0054]); ii) autonomously identifying a tree or a line of trees and facing thereof; or receiving the tree position and direction relative to the UAV from an external device (Calleija: [0028]); iii) autonomously identifying and/or detecting a fruit to be harvested or diluted on said tree by a fruit detection unit (Calleija: [0028]); iv) maneuvering the UAV to access and engage said identified fruit (Calleija: [0027]); v) harvesting the identified and/or detected fruit (Calleija: [0028]).
Calleija does not explicitly disclose, (i) a first layer is a super resolution image generated by said computerized system.
However, in the same field of endeavor, Burema discloses, [0051] An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision), for the benefit of producing a high-resolution field mapping, or row and plant optical recognition for harvesting.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleija to include high-resolution images taught by Burema. One of ordinary skill in the art would have been motivated to make this modification in order to produce a high-resolution field mapping, or row and plant optical recognition for harvesting.
Though it is the examiners assertion that the prior art is capable of duplication of parts or essential steps (harvesting is an activity that is typically repeated), Calleija in view of Burema do not explicitly disclose, vi) repeating steps (ii) through (v).
However, in the same field of endeavor, Koselka discloses, Once the first plant is operated on, the robot moves itself to the proper position near the second plant and the process is repeated (Koselka: [0133]); Once the first plant is harvested, the harvester moves itself to the proper position near the second plant and the harvesting process is repeated. This continues until the determination is made whether the entire field is harvested at 506 (Koselka: [0136]), for the benefit of harvesting an entire field via automation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleija to include step repetition taught by Koselka. One of ordinary skill in the art would have been motivated to make this modification in order to harvest an entire field via automation.
Koselka does not explicitly recite the terminology "repeating steps (ii) through (v)". However, Koselka does teach repeating a harvesting process at a second plant. Which reads on the claim.

REGARDING CLAIM 6, Limitations and motivations addressed, see claim 1 (supra). 

REGARDING CLAIM 7, Limitations and motivations addressed, see claim 3 (supra). 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663